                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE
                               CIVIL ACTION NO. 3:18-CV-759-TBR
SARAH STINSON                                                                                     PLAINTIFF

V.

STATE FARM MUTUAL AUTOMOBILE                                                                  DEFENDANTS
INSURANCE COMPANY,
AND
STATE FARM FIRE AND CASUALTY COMPANY,
AND
CASEY SIMPSON AGENCY

                                     Memorandum Opinion & Order


        This matter is before the Court upon a motion by Plaintiff, Sarah Stinson, to remand this

action to Jefferson County Circuit Court, where Plaintiff filed it. (DN 9). Defendant, State Farm

Mutual Automobile Insurance Company (“State Farm”) has responded to Plaintiff’s motion. (DN

13). Defendant, Casey Simpson Agency (the “Agency”), addressed Plaintiff’s arguments in its

response to Plaintiff’s motion to place Defendants’ motion to dismiss in abeyance. (DN 12).

Plaintiff has filed her reply. (DN 14). Fully briefed, this matter is ripe for review and for the

following reasons, Plaintiff’s motion to remand is GRANTED.



                                                 Background

        The factual allegations as set forth in the Complaint, (DN 1-2 at 4), and taken as true are

as follows.1 On December 5, 2015, Plaintiff was involved in a motor vehicle accident. (DN 1-2 at

¶ 1). Because Plaintiff’s injuries exceeded the available insurance limits of the tortfeasor, she



1
  See Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008)
(“All factual allegations in the complaint must be presumed to be true, and reasonable inferences must be made in
favor of the non-moving party.”).

                                                         1
opened an underinsured motorist (“UIM”) claim with her insurer—State Farm. (DN 9 at 1). Her

UIM claim was denied. Id. After her UIM claims were denied, Plaintiff resolved her claims for the

tortfeasor’s policy limits. (DN 1-2 at ¶ 13).

       After resolving her claims with the tortfeasor, Plaintiff alleges that she “discovered that

State Farm had been systematically misrepresenting coverage available to its insureds by, amongst

other tactics, failing to properly search for available coverage.” (DN 9 at 2). Plaintiff claims that

she then discovered available UIM coverage arising from other policies in her household. (DN 1-

2 at ¶ 14). On September 18, 2018, Plaintiff attempted to confirm that there were applicable

policies but the Agency advised her that they could not access the 2015 policies. Id. Plaintiff

alleges that the Agency advised her that no policies could be found, and that State Farm does not

look for all coverages that may cover its insureds. Id.; See also (DN 9 at 2).

       Plaintiff claims that “[f]or more than two years, State Farm and Casey Simpson deceived

Ms. Stinson as she and her counsel were repeatedly told that she was not insured under any policies

which would afford her UIM coverage.” (DN 9 at 3). Furthermore, Plaintiff claims “[t]he Agency

and State Farm both, and in furtherance of a civil conspiracy, withheld information from Ms.

Stinson and her counsel that she was actually an insured under two insurance policies affording

$125,000 in coverage.” Id. Plaintiff alleges that the Agency “conspired with State Farm to sell

insurance policies with separate policy numbers for each vehicle in the household to assist State

Farm in the misrepresentation of available coverage in order to defraud consumers and claimants”

and that “the Agency engaged in conduct designed to deny or modify insurance coverage, to

withhold available insurance coverage, and to deceive customers and their families into believing

that insurance was not available or applicable to a loss when coverage existed.” (DN 9 at 10-11).

Plaintiff claims that the Agency participated in this scheme by, inter alia, “selling and assigning



                                                 2
separate policy numbers for each vehicle in the household.” (DN 9 at 14). According to Plaintiff,

the Agency knowingly concealed and misrepresented the existence of available under insured

motorist coverage to its client, deliberately obstructed efforts to obtain information about coverage,

and participated in a plan to deny payments to the insured for its own profits.

       Furthermore, Plaintiff asserts that:

       The Defendants misrepresented the available coverage to [Plaintiff], advising her
       and her counsel on multiple occasions that she was not covered by them for any
       underinsured motorist coverage (“UIM”). The Defendants never advised [Plaintiff]
       or her counsel that there was indeed UIM coverage to which she was entitled under
       household policies. This resulted in the claim being denied underpaid and the
       Defendants committing fraud, bad faith, unfair claims and settlement practices and
       breaching several duties to the insured. . . .

       The Defendants are part of a scheme in which Scorecard Bonuses and other bonuses
       are paid if criteria are met. In order to meet these criteria, the Defendants have
       collaborated to deprive their insureds of coverage to which they are entitled and
       have misrepresented to their insureds what coverage they have either purchased or
       should be receiving in the case of a loss.

       The Defendants have concocted a scheme in which they insure multiple vehicles of
       their insured, assign each vehicle a separate policy number and then withhold the
       existence of the available coverages when handling claims. . . . The Plaintiff was
       entitled to coverage under multiple policies, but the Defendants willfully and
       knowingly failed to advise the Plaintiff and her counsel of this. Instead, they simply
       cited the policy of the car involved in the crash and falsely represented that there
       was no UIM coverage available to the Plaintiff, thus depriving the Plaintiff of tens
       of thousands of dollars in available coverage under other policies.


(DN 1-2 ¶ 1-4) (formatting altered).


Plaintiff filed her complaint against Defendants in Jefferson County Circuit Court alleging

violations of the Kentucky Consumer Protection Act, the Kentucky Unfair Claims and Settlement

Practices Act, common law bad faith, breach of contract, fraudulent misrepresentation, and civil

conspiracy. (DN 9 at 2-3). State Farm removed this action under diversity jurisdiction. Because

Plaintiff and the Agency are both citizens of Kentucky, there is no diversity on the face of the

                                                  3
complaint. But State Farm and the Agency argue that the Agency’s citizenship should be ignored

under the doctrine of fraudulent joinder because, they argue, Plaintiff does not state a colorable

claim against the Agency. State Farm argues that the Agency is fraudulently joined because (1)

Plaintiff’s bad faith claim against the Agency fails as a matter of law because the Agency was not

a party to the contract of insurance between Plaintiff and State Farm; (2) Plaintiff’s claim for

fraudulent misrepresentation fails because Plaintiff does not plead fraud with sufficient specificity

and the allegations against the Agency do not support a claim for fraud; and (3) Plaintiff cannot

assert a colorable claim against the Agency for civil conspiracy because he has no viable free-

standing cause of action and because no civil conspiracy claim can be brought against an insurance

agent and its insurer as a matter of law. (DN 13 at 18-19). Plaintiff’s motion to remand is now

before the Court and for the following reasons, it is GRANTED.


                                         Legal Standard

       The burden to establish federal subject matter jurisdiction lies with the party seeking

removal. Vill. of Oakwood v. State Bank & Trust Co., 539 F.32d 373, 377 (6th Cir. 2008) (citing

Ahearn v. Charter Township of Bloomfield, 100 F.3d 451, 453-54 (6th Cir. 1996)). Generally, a

defendant may remove a civil case to federal court only if the action is one over which the federal

court could have exercised original jurisdiction. See 28 U.S.C. § 1441, 1446. Because Plaintiff’s

complaint does not raise a federal question, the exclusive basis for federal subject matter

jurisdiction is 28 U.S.C. § 1332, which requires the citizenship of each plaintiff to be diverse from

the citizenship of each defendant. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 67-68, 117 S. Ct.

467, 136 L. Ed. 2d 437 (1996) (explaining the principle of complete diversity). While Plaintiff, a

citizen of the Commonwealth of Kentucky, is diverse from State Farm, a company that is

incorporated and maintains its principal place of business in Illinois, he is not diverse from the

                                                 4
Casey Simpson Agency, a Kentucky corporation. Therefore, complete diversity is lacking based

on the face of Plaintiff’s complaint. However, the Defendants insist that Plaintiff fraudulently

joined the Casey Simpson Agency in an effort to defeat diversity jurisdiction and confine the case

to state court.

        Defendants bear the burden of proving fraudulent joinder. “To prove fraudulent joinder,

the removing party must present sufficient evidence that a plaintiff could not have established a

cause of action against non-diverse defendants under state law.” Chambers v. HSBC Bank USA,

N.A., 796 F.3d 560, 564-65 (6th Cir. 2015) (quoting Coyne v. Am. Tobacco Co., 183 F.3d 488, 493

(6th Cir. 1999)). “If there is a colorable basis for predicting that a plaintiff may recover against

non-diverse defendants, [the district] Court must remand the action to state court.” Taco Bell Corp.

v. Dairy Farmers of Am., Inc., 727 F. Supp. 2d 604, 607 (W.D. Ky. 2010) (citing Coyne, 183 F.3d

at 493). In other words, if Plaintiff’s claims have even “a ‘glimmer of hope,’ there is no fraudulent

joinder.” Murriel-Don Coal Co. v. Aspen Ins. UK Ltd., 790 F. Supp. 2d 590, 597 (E.D. Ky. 2011)

(quoting Hartley v. CSX Transp., Inc., 187 F.3d 422, 426 (4th Cir. 1999)). This is a “heavy

burden,” Mayes v. Rapoport, 198 F.3d 457, 463 (4th Cir. 1999), as Defendants must demonstrate

that there is no genuine basis upon which Plaintiff may be able to recover against the Casey

Simpson Insurance Agency. Coyne, 183 F.3d at 493.

        The standard for a defendant to successfully show fraudulent joinder is even higher than

the standard a defendant must meet to succeed on a motion to dismiss pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. Anderson v. Merck & Co. Inc., 417 F. Supp. 2d 842, 845

(E.D. Ky. 2006) (citing Little v. Purdue Pharma, L.P., 227 F. Supp. 2d 838, 845-46 (S.D. Ohio

2002)). “[T]he benefit of the doubt given a plaintiff as part of the fraudulent joinder inquiry should

be more deferential than even that given under Rule 12(b)(6). . . . [A] decision overruling a motion



                                                  5
for remand where the defendant is claiming fraudulent joinder connotes that a plaintiff’s claim, as

to the non-diverse defendant, has no basis in law or reason.” Little, 227 F. Supp. 2d at 846-47; See

also Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 433 (6th Cir. 2012).

         As is always the case in matters concerning comity and federalism, any ambiguity must be

resolved against removal. See Brirly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 534 (6th

Cir. 1999) (explaining that “the statutes conferring removal jurisdiction are to be construed strictly

because removal jurisdiction encroaches on a state court’s jurisdiction” and that ambiguities

regarding the scope of removal “should be resolved in favor of remand to the state courts.”).

Furthermore, any ambiguities in the relevant state law must be resolved in the light most favorable

to the Plaintiff. Walker v. Phillip Morris USA, Inc., 443 F. App’x 946, 951 (6th Cir. 2011) (citing

Alexander v. Electronic Data Systems Corp., 13 F.3d 940, 949 (6th Cir. 1994)); See also Coyne,

183 F.3d at 493 (“All doubts as to the propriety of removal are resolved in favor of remand.”).

                                             Discussion

         According to Plaintiff’s complaint, the Casey Simpson Agency is a citizen of Kentucky

and therefore is not diverse from Plaintiff. The Court must therefore determine whether Plaintiff

has asserted any claim against the Agency that is colorable. As an initial matter, it is important to

recognize the limited nature of the Court’s examination of the merits of Plaintiff’s claims. The

question before the Court is not whether Plaintiff will ultimately succeed in her claims against the

Defendants. Instead, the question before the Court is whether there is a “glimmer of hope” or a

reasonably arguable basis upon which Plaintiff might recover under Kentucky law. If there is a

chance Plaintiff could succeed under Kentucky law, then the Court must remand the case to state

court.




                                                  6
         Plaintiff claims that State Farm and the Agency deceived her and repeatedly told her that

she was not insured under any policies which would afford her UIM coverage. And Plaintiff claims

that “[t]he Agency and State Farm both, and in furtherance of a civil conspiracy, withheld

information from Ms. Stinson and her counsel that she was actually an insured under two insurance

policies affording $125,000 in coverage.” (DN 9 at 3). Plaintiff claims that State Farm and the

Agency are each part of a scheme “in which they insure multiple vehicles with their insured, assign

each vehicle a separate policy number and then withhold the existence of available coverages when

handling claims.” (DN 1-2 at ¶ 3). Plaintiff claims that these actions were incentivized by a system

of “Scorecard Bonuses” that rewarded Defendants for depriving insureds of the coverage they are

entitled to. Id.


         Plaintiff claims, inter alia, that State Farm and the Agency each, and acting in concert,

violated the Unfair Claims Settlement Practices Act (“UCSPA”), Ky. Rev. Stat. § 304.12-230. The

UCSPA prohibits any person2 from committing or performing seventeen specific acts or omissions

including:


         (1) Misrepresenting pertinent facts or insurance policy provisions relating to
         coverages at issue; (2) Failing to acknowledge and act reasonably promptly upon
         communications with respect to claims arising under insurance policies; (3) Failing
         to adopt and implement reasonable standards for the prompt investigation of claims
         arising under insurance policies; (4) Refusing to pay claims without conducting a
         reasonable investigation based upon all available information; . . . (6) Not
         attempting in good faith to effectuate prompt, fair and equitable settlements of
         claims in which liability has become reasonably clear; . . . (9) Attempting to settle
         claims on the basis of an application which was altered without notice to, or
         knowledge or consent of the insured;


2
  Kentucky’s Insurance Code defines “person” as including “an individual, insurer, company, association,
organization, Lloyd’s insurer, society, reciprocal insurer or inter-insurance exchange, partnership, syndicate,
business trust or corporation, and every other related legal entity.” Ky. Rev. Stat. § 304.1-020. The legislature
limited this broad definition of “person” by passing KRS § 304.12-220 which states that “[f]or the purpose of [the
UCSPA], ‘person’ shall not mean an insured.”

                                                         7
Ky. Rev. Stat. § 304.12-230.


         Defendants have not satisfied their burden of demonstrating that Plaintiff lacks a colorable

claim for violating the UCSPA against the Agency. Defendants argue that a bad faith claim cannot

be colorable against an insurance agency such as the Casey Simpson Agency. Specifically, it is

unclear whether a Plaintiff can assert a claim for violation of the UCSPA against an insurance

agency who allegedly acts in concert and in furtherance of a civil conspiracy with the insurer.

Alternatively—if the Agency was acting as an agent of State Farm when it allegedly forged

documents, withheld documents, and actively concealed coverage—the law is also unclear as to

whether Plaintiff can state a colorable claim against the Agency without the conspiracy theory. In

either case, this ambiguity must be resolved in favor of remand. Because Plaintiff has a colorable

basis for at least one of his claims against the Agency, this Court cannot find that the Defendants

have met their heavy burden of proving fraudulent joinder.3 Therefore, Plaintiff’s motion to

remand must be granted.


         Davidson v. American Freightways, Inc., 25 S.W.3d 94 (Ky. 2004) is the most persuasive

authority on this matter. Both Plaintiff and the Defendants argue that the case weighs in their favor.

In Davidson, victims of a truck accident brought action against a self-insured motor carrier to

recover damages for bad faith failure to promptly settle the claim. The Kentucky Supreme Court

held that UCSPA and common law bad faith claims are limited “to persons or entities engaged in

the business of insurance” and that the self-insured motor carrier was not a “person” subject to the




3
  Because Plaintiff has a colorable basis for her bad faith claim against the Agency and therefore remand is required,
the Court does not reach any of the other claims asserted by Plaintiff.

                                                          8
UCSPA. 25 S.W.3d at 95. In a recent decision of the Eastern District of Kentucky, Judge Wilhoit

explained:

       While Davidson indicates that a bad faith cause of action requires a contractual
       obligation, it does not require privity of contract between the plaintiff and the
       defendant. Instead, the Kentucky Supreme Court stated that the UCSPA applies to
       “insurance companies and their agents in the negotiation, settlement, and payment
       of claims made against policies, certificates or contracts of insurance.”
Hambelton v. State Farm Fire & Casualty Co., No. 18-65-HRW, 2018 WL 3233608, *3 (E.D. Ky.

July 2, 2018) (quoting Davidson, 25 S.W.3d at 98 (emphasis added)). Although Hambelton

involved the alleged fraudulent joinder of an insurance adjuster, the court’s reasoning is equally

applicable to the insurance agency in this case.

       In Gibson v. American Min. Ins. Co., No. 08-118-ART, 2008 WL 4602747, *6 (E.D. Ky.

Oct. 16, 2008), Judge Thapar explained that the “Davidson opinion itself sends conflicting signals

on the issue.” The Gibson court explained

       On the one hand, the [Davidson] court appears to suggest that being “engaged in
       the business of insurance” requires engaging in the business of entering into
       contracts of insurance or being insured when it stated, “[n]othing in any of [the
       Kentucky insurance statutes] evidences a legislative intent that the Kentucky
       Insurance Code was designed to regulate persons who are neither insured nor
       engaged in the business of entering into contracts of insurance.”
Id. Judge Thapar reasoned that this portion of the Davidson opinion suggests that the allegedly

fraudulently joined defendants in Gibson—who were claims adjusters—could not be sued for bad

faith because they were not insurers and did not enter into insurance contracts. On the other hand,

the Gibson court explained that “the Davidson court arguably left the door open for bad faith

liability for claims adjusters” because “of their involvement in the negotiation and settlement of

claims.” Id. Furthermore, the Gibson court explained that

       A statement at the end of the Davidson opinion further muddies the waters
       regarding claims adjusters’ liability for bad faith claims. The court stated, “we thus

                                                   9
       hold that the UCSPA and the tort of ‘bad faith’ apply only to those persons or
       entities (and their agents) who are ‘engaged . . . in the business of entering into
       contracts of insurance.’” Davidson, 25 S.W.3d at 102 (quoting Ky. Rev. Stat. §
       304.1-104) (emphasis added). This statement could suggest that agents of entities
       entering into contracts are subject to bad faith claims.
Id. at *7. Based on these passages from Davidson and from its analysis of other relevant case law,

the Gibson court reasoned that

       [b]oth sides of the debate can point to authority in support of their position. Such
       ambiguity clearly calls for remand because ambiguities in the applicable state law
       are to be resolved in favor of the non-removing party. . . . Stated differently, the
       ambiguities in Kentucky law provide the plaintiffs with an arguably reasonable
       basis for predicting that they could prevail on their bad faith claims against [the
       allegedly fraudulently joined defendants]. Therefore, these claims are colorable,
       and the joinder of [the claims adjuster defendants] was not fraudulent.
       Id. at *6 (internal citation omitted). This Court agrees with the Gibson court’s interpretation

and finds Davidson to weigh in favor of remand. Davidson sends conflicting signals and creates

ambiguity on the issue of which “persons” can be sued for bad faith under the UCSPA. The parties

have not cited to Kentucky case law that cures this ambiguity, and the Court is not aware of any

such case law.


       Defendants raise several arguments to attempt to explain why the Agency is fraudulently

joined. First, State Farm argues that Plaintiff “cannot assert colorable claims against the Simpson

Agency for common law or statutory bad faith (eaither under the UCSPA or KCPA) as a matter of

law because the Simpson Agency was not a party to the contract of insurance between Stinson and

State Farm.” (DN 13 at 18). Defendants correctly identify that, to succeed on her bad faith claims,

Plaintiff must prove the following:


       (1) The insurer must be obligated to pay the claim under the terms of the policy;
       (2) The insurer must lack a reasonable basis in law or fact for denying the claim; and
       (3) It must be shown that the insurer either knew there was no reasonable basis for denying
           the claim or acted with reckless disregard for whether such a basis existed. . . .


                                                 10
Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky. 1993) (format altered). And Defendants are correct

that “[a]bsent a contractual obligation, there simply is no bad faith cause of action, either at

common law or by statute.” Davidson, 25 S.W.3d at 100. But it is not necessary for the Casey

Simpson Agency to be a party to the contract for Plaintiff’s bad faith claim to be colorable. As the

Easter District of Kentucky explained in Gibson: “While the elements require a contractual

obligation, just as Davidson does, the elements do not specify that the contractual obligation exist

between the plaintiff and defendant.” 2008 WL 4602747, *7 n.10. In other words, the elements of

bad faith only require the existence of an obligation between the insurer and the insured; they do

not require the existence of an obligation between every defendant and the plaintiff. The record is

ambiguous regarding whether State Farm had an obligation to pay the claims sought by Plaintiff.

The Court must therefore resolve that issue in favor of remand.


       The Agency advances the same argument and alleges that “[t]he Kentucky Supreme Court

recently clarified the “obligated to pay” element under the first prong of the Wittmer bad faith test

in Travelers Indemn. Co. v. Armstrong, Nos. 2017-SC-000041-DG & 2017-SC-000042-DG, 2018

Ky. LEXIS 449 (Ky., Nov. 1, 2018).” (DN 12 at 17). The Agency correctly identifies that “[i]n

Travelers, the Kentucky Supreme Court unequivocally held that without a contractual obligation

for coverage, there can be no bad faith as a matter of law.” Id. But Travelers does not state that

each defendant must be obligated to pay the plaintiff for a bad faith claim to be valid. The Travelers

court merely restates the well-settled principle that “in absence of a contractual obligation in an

insurance policy for coverage, there can be no claim for bad faith.” Travelers Indem. Co. v.

Armstrong, 565 S.W.3d 550, 56 (Ky. 2018). The Travelers decision is silent on the issue of whether

a valid bad faith claim may exist against an insurance agent in a case where the insurer, who is




                                                 11
also named as a defendant in the case, is obligated to pay the plaintiff pursuant to a valid insurance

contract.


        Travelers addresses a bad faith claim against an insurer, not an agent, and finds that an

obligation to pay does not exist against any defendant. In Travelers, the plaintiff—administrator

of the estate of a decedent who died in a car accident—brought a bad faith claim against Travelers

Indemnity Company (“Travelers”). Travelers insured Martin Cadillac, Inc. (“Martin”), a car

dealership who had previously sold the car in which the plaintiff’s decedent died. The Kentucky

Supreme Court determined that Martin did not own the car at the time of the accident and therefore

“Travelers had no contractual obligation for coverage on the vehicle at the time of the accident”

and, without an obligation to pay, “the bad faith claim must fail as a matter of law.” Id. In other

words, the court found that the bad faith claim failed because the insurer was not obligated to pay.

In the case before this Court, the record is unclear regarding whether State Farm—the insurer in

this case—had an obligation to pay. Therefore, Travelers is unpersuasive.


Second, Defendants argue that “Kentucky courts have held that insurance agents cannot be liable

for bad faith as a matter of law.” (DN 13 at 8). State Farm cites Western Leasing, Inc. v. Accordia

of Ky. Inc., No. 2008-CA-002237-MR, 2010 Ky. App. LEXIS 81, 2010 WL 1814959 (Ky. App.

May 7, 2010)4 to support this argument. In Western Leasing, the Kentucky Court of Appeals held

that insurance brokers are not “engaged in the business of insurance” as that term is intended under

the UCSPA. The case does not hold, as State Farm contends, that insurance agents are not covered




4
 On appeal, the Kentucky Supreme Court denied discretionary review but ordered the Court of Appeals’ opinion in
Western Leasing not to be published. Accordia of Ky., Inc. v. Western Leasing, Inc., 2010-SC-000380-D, 2011 Ky.
LEXIS 433 (March 16, 2011).

                                                      12
by the UCSPA. In reaching its decision, the Western Leasing court carefully distinguished

insurance brokers from insurance agents. The court explained:

       “An ‘insurance broker’ is one who acts as middleman between the insured and the
       insurer, and who solicits insurance from the public under no employment from any
       special company, and who, upon securing an order, places it with a company
       selected by the insured, or, in the absence of such a selection, with a company
       selected by himself; whereas an ‘[i]nsurance agent’ is one who represents an insurer
       under an employment by it.”
       Western Leasing, 2010 Ky. App. LEXIS 81 at *25-26 (quoting Travelers Fire Ins. Co. v.

Bank of Louisville, 243 S.W.2d 996, 998 (Ky. 1951) (internal quotation and citation omitted)). The

court further explained that “in the absence of statutory or some special indicia of authority [an

insurance] broker is the agent of the insured and not the insurer.” Id. (emphasis added) (quoting J.

Inmon Ins. Agency, Inc. v. Ky. Farm Bureau Mutual Ins. Co., 549 S.W.2d 516, 518 (Ky. 1977)).

The Western Leasing court then reasoned that “[a]s an agent of the insured, [the insurance broker]

was neither an insurance company nor an agent of an insurance company under the facts of this

case. Accordingly, [the insurance broker] was outside the scope of persons who are intended to be

regulated under the UCSPA.” Id. at *26 (emphasis added). Furthermore, the court reasoned that

an insured’s agent is exempt from the UCSPA due to KRS 304.12-220 which states that “[f]or the

purpose of KRS 304.12-230, ‘person’ shall not mean an insured.” Id. at *26-27. The Western

Leasing court therefore concluded that “insurance brokers who operate as agents of the insureds

are not subject to regulation or liability under the UCSPA.” Id. at *27 (emphasis added).


       The rationale behind the Kentucky Court of Appeals’ decision in Western Leasing does not

apply to the facts of this case. Defendants do not dispute that the Agency is an insurance agent.

Western Leasing only applies to insurance brokers because the court’s rationale depended on

insurance brokers’ agency relationship to the insured, rather than to the insurer, and because KRS


                                                13
203.12-230 explicitly excludes the insured from liability under the UCSPA. Because it is—at a

minimum—ambiguous whether the Casey Simpson Agency is an insurance agent or an insurance

broker and because the Court must decide ambiguities in favor of remand, Western Leasing is

unpersuasive.


       Third, State Farm argues that Plaintiff has not stated a claim against the Agency because

“in the Complaint under Count II alleging common law and statutory bad faith, [Plaintiff] only

alleges that ‘State Farm’ violated the UCSPA and engaged in bad faith.” (DN 13 at 6). It is true

that Count II of Plaintiff’s complaint specifically names State Farm but does not mention the Casey

Simpson Agency by name. (DN 1-2 at ¶ 38 – 41). In her reply, however, Plaintiff clarifies that she

adopted and incorporated all preceding paragraphs of the complaint into Count II. (DN 14 at 8);

See also (DN 1-2 at ¶ 38). And Plaintiff further clarifies that, in the incorporated paragraphs, she

claims that “the Agency engaged in actions that would constitute bad faith in concert with State

Farm” and that “[t]he Complaint further states that ‘this is an action against the Defendants for bad

faith.’” Id. The Court agrees that the complaint, viewed in its entirety, states a colorable claim for

bad faith against the Casey Simpson Agency. Therefore, the Court will liberally read Count II of

Plaintiff’s Complaint as alleging bad faith against the Casey Simpson Agency. See Griffin v.

Middlefork Insurance Agency, No. 17-215-DLB, 2017 WL 4413403, *4 (E.D. Ky. Oct. 4, 2017)

(Liberally construing the plaintiff’s bad faith claim to include the Middlefork Insurance Agency,

although the plaintiff’s complaint only asserted a bad faith claim against Allstate).


       Fourth, State Farm argues that “Kentucky federal courts have also dismissed bad faith

claims against insurance agents.” (DN 13 at 8). State Farm cites Chicago Motors, LLC v. Apex Ins.

Agency Int’l., Inc., No. 3:13-CV-00356-CRS, 2014 WL 798154 (W.D. Ky. Feb. 27, 2014) to



                                                 14
support his argument. State Farm argues that the Chicago Motors court “addressed a claim by a

used car lot that its insurance agent was negligent in failing to provide coverage for hail damage

and also was liable for common law and statutory bad faith” and that the court “found that

Kentucky case law suggests that ‘privity of contract is necessary for liability to attach under the

UCSPA because bad faith actions derive from the fiduciary duty that insurance company owes to

its insured under the insurance contract’ and ruled that the bad faith claims against the agency

failed as a matter of law.” (DN 13 at 8-9) (quoting Chicago Motors, 2014 WL 798154, at *5).


This Court is unpersuaded by the reasoning in Chicago Motors. In Chicago Motors, Apex

Insurance allegedly sold an insurance policy to Chicago-Speed but failed to procure the coverage

limits that Chicago-Speed expected to receive. Chicago Motors, 2014 WL 798154, at *5. Another

entity, State National, was the insurer in that case. The Chicago Motors court reasoned that Apex

Insurance could not be liable for bad faith in violation of the UCSPA because “it appears to have

been possibly acting as an agent or broker.” Id. The court supported its rationale by citing to

Western Leasing. As discussed in greater detail above, the Kentucky Court of Appeals in Western

Leasing reached its decision by drawing an important distinction between insurance agents and

insurance brokers. An “insurance agent” is an agent of the insurer. An “insurance broker” is an

agent of the insured. And because KRS 203.12-230 explicitly excludes the insured from liability

under the UCSPA, the Western Leasing court held that the insured’s agent—i.e. the broker—was

also exempt from liability under the UCSPA. But the Chicago Motors court did not consider this

important distinction in its reasoning. The Chicago Motors court explained that:

       Chicago-Speed is apparently in agreement with Apex Insurance that the Western
       Leasing court held that an insurance agent or broker is not liable to an insured under
       the UCSPA. Because Chicago-Speed does not seem to dispute that Apex Insurance
       was an insurance agent or broker, the court finds that Apex Insurance is not subject
       to the UCSPA.

                                                15
       Chicago Motors, 2014 WL 798154, at *5 (emphasis added). Because the Chicago Motors

court based its decision on Western Leasing but did not consider the distinction between insurance

agents and insurance brokers, the case is unpersuasive.


       Furthermore, the Chicago Motors court reasoned that Apex Insurance was exempt from

the plaintiff’s bad faith claim because “Apex Insurance was not a party to the policy, Apex

Insurance was not in privity of contract with Chicago-Speed and owed no fiduciary duty to

Chicago-Speed under that policy.” Id. As explained above in greater detail, this Court is not

persuaded by this line of reasoning. The law is not clear regarding whether every defendant must

be a party to the contract for a plaintiff to state a valid bad faith claim under the UCSPA. It may

be true that a plaintiff can maintain a valid bad faith action against an insurance agent where the

agent is not a party to the contract but the insurer had an obligation to pay under the terms of the

insurance contract. Because of this ambiguity, the Court must grant Plaintiff’s motion to remand.


       State Farm also cites Griffin v. Middlefork Ins. Agency and Allstate Ins. Co., No. 17-215-

DLB, 2017 WL 4413403 (E.D. Ky. Oct. 4, 2017) to support its argument that Kentucky Federal

Courts have dismissed claims against insurance agents. Griffin is unpersuasive for the same

reasons discussed in this Court’s analysis of Chicago Motors. First, Griffin holds that the plaintiff

did not have a colorable bad faith claim against the agent/broker because the agent/broker was

under no contractual obligation to pay the plaintiff’s claims. Id. at * 4. But as this Court has

explained, Kentucky law is ambiguous regarding whether an insurer’s obligation to pay is

sufficient to support a colorable bad faith action against the insurance agent. Second, the Griffin

court does not distinguish between insurance agents and brokers. The distinction between agents

and brokers is important to the determination of whether a colorable bad faith claim exists against



                                                 16
a party who is not an insurer. Furthermore, the Griffin court “acknowledges that Kentucky law is

unclear as to which ‘persons’ can be liable under the UCSPA and that federal district courts have

often ‘resolved’ those legal ambiguities ‘in favor of remand for the non-removing party averring

bad faith claims against an insurance agency and its adjuster.’” Id. n. 5 (citing Brown v. Indem.

Ins. Co. of N. Am., No. 5:17-cv-193-JMH, 2017 U.S. Dist. LEXIS 109517, 2017 WL 3015171, *2

(E.D. Ky. July 14, 2017) (citing N. Am. Specialty Ins. Co. v. Pucek, No. 5:09-cv-49-JMH, 2009

U.S. Dist. LEXIS 104482, 2009 WL 4711261 (E.D. Ky. Nov. 4, 2009); Collins v. Montpelier U.S.

Ins. Co., No. 7:11-cv-166-ART, 2011 U.S. Dist. LEXIS 143224, 2011 WL 6150583 (E.D. Ky.

Dec. 12, 2011); Mattingly v. Chartis Claims, Inc., No. 2:11-cv-48-WOB, 2011 U.S. Dist. LEXIS

106962, 2011 WL 4402428 (E.D. Ky. Sept. 20, 2011))); See also Hambelton v. State Farm Fire

and Cas. Co., 2018 WL 3233608 (E.D. Ky.); Winburn v. Liberty Mutual, 933 F.Supp.2d 664 (E.D.

Ky. 1996). This Court is persuaded by these federal cases which acknowledge the ambiguity

surrounding this issue and finds that the ambiguity in this case mandates remand.


                                                Conclusion


       This Court finds both state and federal law to be ambiguous regarding whether a plaintiff

may state a colorable bad faith claim against an insurance agent under the circumstances of this

case. The state court may find that State Farm did not have an obligation to pay, that insurance

agents—like insurance brokers—are exempt from the UCSPA, or that every defendant must be a

party to the contract for a plaintiff to assert a colorable bad faith claim. But the legal standard at

this stage in the proceeding requires the Court to resolve these ambiguities in favor of remand.

Therefore, Plaintiff’s motion to remand is GRANTED.




                                                 17
                                        Order

For the reasons stated in the Memorandum Opinion above and being otherwise sufficiently

advised, IT IS HEREBY ORDERED,

   (1) Plaintiff Sarah Stinson’s motion to remand (DN 9) is GRANTED; and
   (2) Defendant Casey Simpson Agency’s motion to dismiss (DN 5) is DENIED AS MOOT;
       and
   (3) The above-captioned action is HEREBY REMANDED to the Jefferson Circuit Court; and
   (4) The Clerk is directed to close the case.


IT IS SO ORDERED.




                                                      September 25, 2019




CC: Counsel of record.




                                          18
